Citation Nr: 1731901	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  06-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating excess of 40 percent for left knee meniscus tear with degenerative changes (left knee disability) for the period since September 25, 2013.

2.  Entitlement to a separate rating pursuant to Diagnostic Code 5258 for a left knee disability for the period since September 25, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to August 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs VA Regional Office (RO) in Seattle, Washington.

In an October 2006 rating decision, the RO continued the 10 percent rating for the Veteran's left knee disability.  The Veteran appealed.  In an October 2008 rating decision, the RO increased the rating to 20 percent disabling, effective June 1, 2006, and 10 percent disabling, effective March 14, 2007. 

The Veteran testified at a Travel Board hearing in March 2010 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In a November 2013 rating decision, the RO increased the disability rating to 40 percent effective September 25, 2013. 

The Board denied the Veteran's increased claim for her left knee in an April 2014 rating decision, but assigned a separate, 10 percent disability rating for left knee instability for the entire appeal period.  She appealed the part of the April 2014 Board decision that denied an increased rating for her left knee disability to the United States Court of Appeals for Veterans Claim (Court).  In March 2015, the parties filed a joint motion for remand (JMR) with the Court, following which the Court issued an Order vacating the Board's April 2014 decision.  The case was returned to the Board for action consistent with the JMR.

In a July 2015 decision, the Board denied entitlement to a rating denied entitlement to a rating in excess of 20 percent for the period prior to March 14, 2007; denied a rating in excess of 10 percent for the period from March 14, 2007 to September 25, 2013 and denied entitlement to a rating in excess of 40 percent for the period from September 25, 2013 for the Veteran's service-connected left knee meniscus tear with degenerative changes.  The July 2015 Board decision also granted a separate 10 percent rating for left knee arthritis with painful motion for the period prior to September 25, 2013.

The Veteran appealed the part of the July 2015 Board decision to the extent that it denied an entitlement to an evaluation in excess of 40 percent for a left knee disability for the period from September 25, 2013 to the Court.  In November 2016, the parties filed a Joint Motion for Partial Remand with the Court, following which the Court issued an Order vacating the Board's April 2014 decision.  


FINDINGS OF FACT

1.  From September 25, 2013, the preponderance of the evidence shows that the Veteran's left knee disability was manifested by extension limited to 30 degrees with pain and no ankylosis.

2.  The Veteran's left knee disability resulted in objective evidence of episodes of joint locking and joint effusion.


CONCLUSIONS OF LAW

1.  From September 2, 2013, the criteria for a rating in excess of 40 percent for service-connected left knee meniscus tear with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

2.  From September 2, 2013, the criteria for a separate rating of 20 percent, but not higher, for a left knee disability based on locking and dislocation of semilunar cartilage have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a June 2006 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, the Veteran was afforded VA examinations in June 2006, October 2008, September 2010, September 2012, and September 2013.  The report of the June 2006, October 2008, September 2010, September 2012, and September 2013VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the June 2006, October 2008, September 2010, September 2012, and September 2013examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of left knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

As noted in the introduction of this decision, the Veteran is seeking a rating in excess of 40 percent since September, for her left knee disability. 

The Veteran's knee disability has been rated under Diagnostic Codes 5258, 5259 and 5261.  For the period since September 25, 2013, the Veteran currently has a 40 percent disability evaluation under Diagnostic Codes 5003-5261.

Under Diagnostic Code 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees. 

Diagnostic Code 5261 provides that a 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. §4.71a, Diagnostic Code 5261. 

Normal motion of a knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2014). 

Recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight and a 20 percent rating when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  However, the Veteran did not appeal her separate rating related to the left knee instability, and the Board need not address it below. 

VA's General Counsel has determined that separate ratings may be assigned for arthritis under Diagnostic Code 5003 and for subluxation or instability under Diagnostic Code 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  When a rating has been assigned under Diagnostic Code 5257, to warrant a separate rating for arthritis established by x-ray, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261. 

A compensable rating may be granted by virtue of 38 C.F.R. § 4.59 , which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint, i.e., 10 percent under Diagnostic Code 5260 or 5261.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998). 

In addition, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee in order to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  However, no such separate rating is available for a disability manifested by symptomatology consisting solely of arthritis and limited motion under Diagnostic Codes 5003-5010 and 5260-5261, since it is evident from a review of the diagnostic criteria that these codes are intertwined in terms of symptomatology (i.e., the arthritis disability is to be rated first under the applicable limitation of motion codes; and if no compensable evaluation can be granted, then assigned a rating under Diagnostic Codes 5003-5010). 

Pertinent law also provides that degenerative arthritis substantiated by x-rays will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See Id.  

Factual Background and Analysis

From September 25, 2013, the Veteran is currently rated as 40 percent disabling for limitation of extension.  To warrant a higher disability rating, the evidence would have to show that extension is limited to 45 degrees under Diagnostic Code 5261, or that the knee is ankylosed at between 20 to 45 degrees. 

At the September 2013 VA examination, the Veteran reported experiencing pain, locking sensation and difficulty walking.  On physical examination, range of motion was flexion to 100 degrees with pain at 40 degrees, and extension to 40 degrees with pain at 35 degrees.  With repetitive motion, flexion was limited to 95 degrees and extension to 30 degrees.  There was functional loss due to weakness, less movement, excess fatigability, incoordination and pain.  There was disturbance of locomotion and interference with sitting, standing and weight bearing.  Lachman and posterior drawer test were normal and all stability tests were normal.  The examiner noted 3 scars on the left knee which were linear and 1 cm in length.  The scars were not unstable or painful.  She used a cane for ambulation.

On review of the evidence above, the Board finds that a disability rating in excess of 40 percent is not warranted.  Indeed, no ankylosis of the left knee is shown, and at worst, with repetitive use, extension has been limited to 30 degrees.

As such, a disability rating in excess of 40 percent for left knee disability, from September 25, 2013, is not warranted as the Veteran has not exhibited left knee extension limited to at least 45 degrees, including on repetitive use or during flare-ups.

However, the consideration currently before the Board is that raised in the Joint Motion regarding whether a separate rating under Diagnostic Code 5258 is warranted for the portion of the appeal period from September 25, 2013.  The parties to the Joint Motion again indicated their satisfaction with the Board's denial of the Veteran's claim of entitlement to an evaluation in excess of 20 percent prior to March 14, 2007 for a left meniscus tear and denial of a rating in excess of 10 percent for residuals of a left knee meniscus tear from March 14, 2007 to September 25, 2013. 

In the November 2016 Joint Motion, the parties again indicated that the Board in a July 2015 denial did not properly consider evidence of left knee effusion in its analysis of whether a separate rating was warranted under Diagnostic Code 5258.  The parties agreed that evidence raised the applicability of Diagnostic Code 5258 to Veteran's claim for the period since September 25, 2013. 

Under Diagnostic Code 5258, a maximum 20 percent rating is possible for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).  

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Notably, the September 2013 VA examination report noted residual symptoms of left knee effusion.  Additionally, effusion was also acknowledged in the November 2013 rating decision.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that a separate 20 percent rating for a left knee disability based on locking and effusion for the period since September 25, 2013 is warranted. 

The evidence shows that for the period since September 25, 2013, the Veteran consistently complained of left knee locking, effusion, and pain.  

Additionally, as noted by the most recent Joint Motion, there is additional evidence of effusion as the September 2013 VA examiner noted residual symptoms of left knee effusion.

As a result, based on the lay and medical evidence of frequent episodes of effusion into the joint, a separate 20 percent rating is warranted under Diagnostic Code 5258 for the period since September 25, 2013. 

Here, VA treatment records document the presence of dislocation of semilunar cartilage of the left knee with frequent episodes of locking, pain, and effusion into the joint.  The Veteran as a lay person has competently and credibly described his effusion of the left knee.  Davidson v. Shinseki¸ 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Resolving any doubt in favor of the Veteran, the Board finds that a separate 20 percent rating under Diagnostic Code 5258 for a left knee disability is warranted.  38 C.F.R. § 4.3 (2016).  However, the 20 percent rating assigned here is the maximum rating available under Diagnostic Code 5258.  By law, the Veteran cannot be entitled to a higher rating under that Diagnostic Code.

The Board has further determined that assigning a separate rating under Diagnostic Code 5258 does not constitute pyramiding under 38 C.F.R. § 4.14.  While pain is a symptom that is contemplated under Diagnostic Code 5258, the award of a separate rating under Diagnostic Code 5258 is permissible in this case as the symptoms of locking, dislocation, and effusion are separate and distinct from the current left knee rating for the period since September 25, 2013 under Diagnostic Codes 5257 and 5261.  Therefore the award of a separate rating based upon locking, dislocation, and effusion does not constitute pyramiding.  38 C.F.R. §4.14 (2016). 

Additionally, while chronic pain is accounted for in the rating under Diagnostic Code 5258, any additional functional limitations of weakness and excess fatigability are not contemplated in the relevant rating criteria or in the separate rating under Diagnostic Code 5258.  38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45 (2016), Deluca v. Brown 8 Vet. App. 202 (1995).

Similarly, the Veteran may not be assigned a separate rating under Diagnostic Code 5259 for the period since September 25, 2013, as she has already being assigned a rating under Diagnostic Code 5258 for the residual symptoms associated with the left knee.  Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent.  Therefore, Diagnostic Code 5259 does not allow for a higher rating than Diagnostic Code 5258, which provides a single, maximum rating of 20 percent, for meniscal symptomatology.  38 C.F.R. § 4.71a (2016).

Lastly, the Board also notes that the Veteran's left knee disability was rated under Diagnostic Code 5010-5260 from October 1992 until December 2008, when VA switched the Diagnostic Code to Diagnostic Code 5828, effective June 2006.  In addition, the rating under Diagnostic Code 5259 was in effect from March 2007 until September 2013, when that rating was discontinued altogether.

The Board has considered the Court's and the United States Court of Appeals for the Federal Circuit's (Federal Circuit's) holdings in Murray v. Shinseki, 24 Vet. App. 420 (2011), and Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011), respectively.

In this regard, in June 2011, both the Court, in Murray, and Federal Circuit, in Read, considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability. 

In Murray, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  

However, days after the Murray decision, the Federal Circuit addressed a similar issue in Read as the Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159  is severed when VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit found that "to determine that the change of the situs of the disability - or the Diagnostic Code associated with it - was a severance of one service-connected disability and an establishment of another, where the cause of the disability and the resultant functional impairment are the same, would ill-serve the purpose of the statute."

Thus, the Federal Circuit held that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability.  Upon careful consideration, the Federal Circuit determined that the specific Diagnostic Code was not protected even though service connection for the disability was protected.

In the present case, the Board finds that service connection for the Veteran's left knee disability has remained in effect for more than 20 years at the time of the November 2013 rating decision that changed the Diagnostic Code and, thus, it is protected under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b).  Here, as in Read, the same left knee disability is involved in both the initial RO disability determination and subsequent decisions that focuses on the manifestations of such disability, to include instability/subluxation, limitation of flexion, and limitation of extension.  The Board has not concluded that the Veteran's left knee disability previously determined to have been incurred in the line of duty was incurred otherwise.  Based on the holding in Read, i.e., that service connection for the left knee disability is protected and not the particular Diagnostic Code, the Board finds that the change in the Diagnostic Code here does not result in a severance.  

Furthermore, per Murray, the Veteran's rating for her left knee disability was not reduced.  In this regard, the Veteran's left knee disability has remained service-connected since October 1, 1992, and she has been in receipt of a 10 percent rating since October 1, 1992, with an increase to a 20 percent combined rating by assigning separate ratings as of June 1, 2006, an increase to a 40 percent rating as of September 25, 2013.  

Therefore, the reassignment of the Diagnostic Codes for her service-connected left knee disability did not sever service connection or act to reduce her disability rating and, thus, was not improper.

Accordingly, the Board finds that the Veteran's left knee disability warrants a separate 20 percent rating under Diagnostic Code 5258 for the period since September 25, 2013.  However, the Board finds that the preponderance of the evidence is against the assignment of any other separate or higher ratings for a left knee disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).






ORDER

Entitlement to a disability rating excess of 40 percent for left knee meniscus tear with degenerative changes (left knee disability) for the period since September 25, 2013 is denied.

Entitlement to a separate 20 percent rating, but not higher, for a left knee disability based on locking and effusion for the period since September 25, 2013, is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


